DETAILED ACTION

This office action is in response to CON filed on 01/19/2021.
Claims 1-19 are pending of which claims 1 and 15 are independent claims.
IDS filed on 03/20/202 is considered.
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks

A transmitter sends duplicate data in two ways: duplicated packet, and partial duplicate data where some of the packet data when segmented for storage purpose contain duplicate segment that is the same as a stored segmented data previously received with previous packet. For the former, nobody knows why the transmitter is sending duplicated packet and it is not advisable to tamper with it, and for the later, this is not a duplicate data as known in the relevant art, to request as indicated by the instant application is impractical and prior art used, Lappard, eliminated this impracticality  and determines at the receiver duplicate segment of a packet that is received by segmenting packet  and comparing it with already stored packet segments in memory  and creates a pointer to the  memory location of  as part of the data portion of the packet associated with it , and otherwise store the segmented data of the packet as FIG. 1 (Lappard, paragraph[0013-0015])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10425334. Although the claims at issue are not identical, they are not patentably distinct from each other because with exception of few claim languages, both application claim hashing the received data and determining the difference between the stored data and the received data as delta.

Application 15359947 patent 10425334
Instant application 16571634
Remarks
1. (Currently Amended) A method for operating a radio transmitter, comprising: receiving data blocks; hashing the received data blocks to produce indices associated with the received data blocks; comparing the received data blocks and/or associated indices to stored data blocks and/or stored indices stored in memory to wireless radio signals the received data blocks and associated indices if the comparisons determine that the received data blocks are not stored in the memory; and transmitting by wireless radio signals the indices associated with the received data blocks instead of the received data blocks if the comparisons determine that the received data blocks are stored in the memory.  
2. (Currently Amended) The method of claim 1 wherein: comparing the received data blocks and/or associated indices includes determining whether the received data blocks meet similarity criteria to identified stored data blocks in the memory; and the method further includes: generating delta data representative of differences between the received data blocks and the identified stored data blocks; and   transmitting wireless radio signals the delta data and indices associated with the identified stored data blocks, instead of the received data blocks, if the comparisons determine that the received data blocks meet the similarity criteria to the identified stored data blocks.  
3. (Original) The method of claim 2 wherein determining whether the received data blocks meet similarity criteria includes determining whether the delta data can be transmitted with lower bandwidth than the associated received data blocks.  
4. (Original) The method of claim 3 wherein determining whether the delta data can be transmitted with lower bandwidth than the associated received data blocks includes comparing the lengths of the delta data and the associated received data blocks.  
5. (Original) The method of claim 4 wherein: generating delta data includes compressing the delta data; and comparing lengths of the delta data and the associated received data blocks includes comparing lengths of the compressed delta data and the 
6. (Currently Amended) The method of claim 2 wherein determining whether the received data blocks meet similarity criteria to identified stored data blocks in the memory includes 
7. (Original) The method of claim 6 and further including time limiting the step of comparing the received data blocks to stored data blocks.  
8. (Original) The method of claim 2 and further including time limiting the step of determining whether the received data blocks meet similarity criteria to identified stored data blocks in the memory.  
9. (Original) The method of claim 2 wherein receiving the data blocks includes receiving the data blocks by a wired interface.  
10. (Currently Amended) The method of claim 2 and further including a method for operating a radio wireless radio signals representative of (1) data blocks and associated indices, (2) indices representative of data blocks instead of the associated data blocks, and (3) indices representative of associated data blocks and associated delta data instead of the associated data blocks; storing the received data blocks and associated indices in memory when the received data blocks and associated indices are received; outputting the received data blocks when the received data blocks and associated indices are received; comparing the received indices to the indices stored in the memory, and retrieving the associated data blocks from the memory, when the received indices representative of data blocks instead of the associated data blocks are received; outputting the retrieved data blocks when the indices representative of data blocks instead of the associated data blocks are received; comparing the received indices to the indices stored in the memory, and retrieving the associated data blocks from the memory, when 
11. (Original) The method of claim 10 wherein receiving the data blocks includes receiving the data blocks by a wired interface.  
12. (Original) The method of claim 1 wherein receiving data blocks includes receiving data blocks by a wired interface.  
13. (Currently Amended) The method of claim 1 and further including a method for operating a radio receiver, comprising: receiving wireless radio signals representative of (1) data blocks and associated indices, and (2) indices representative of data blocks instead of the associated data blocks; storing the received data blocks and associated indices in memory when 
14. (Original) The method of claim 13 wherein receiving data blocks includes receiving data blocks by a wired interface.  
15. (Currently Amended) A method for operating a radio receiver, comprising: receiving wireless radio signals representative of (1) data blocks and associated indices, and (2) indices representative of data blocks instead of the associated data blocks; storing the received data blocks and associated indices in memory when the received data blocks and associated indices are 
16. (Original) The method of claim 15 wherein outputting the data blocks include outputting the data blocks by a wired interface.  
17. (Currently Amended) The method of claim 15 wherein: receiving wireless radio signals further includes receiving signals representative of (3) indices representative of associated data blocks and associated delta data instead of the associated data blocks; and the method further includes: comparing the received indices to the indices stored in the memory, and retrieving the associated data blocks from the 
18. (Currently Amended) The method of claim 4- 17 wherein: receiving the delta data includes receiving compressed delta data; the method further includes decompressing the delta data.  
19. (Original) The method of claim 17 wherein outputting the data blocks include outputting the data blocks by a wired interface.  


2. (Original) The first radio of claim 1 wherein the processing system is configured to: determine whether the received data blocks meet similarity criteria to identified stored data blocks in the memory; 
3. (Original) The first radio of claim 2 wherein the processing system is configured to determine whether the received data blocks meet similarity criteria by determining whether the delta data can be transmitted with lower bandwidth than the associated received data blocks.  
4. (Original) The first radio of claim 3 wherein the processing system is configured to determine whether the delta data can be transmitted with lower bandwidth than the associated received data blocks by comparing the lengths of the delta data and the associated received data blocks.  
5. (Original) The first radio of claim 4 wherein the 
6. (Original) The first radio of claim 2 wherein the processing system is configured to determine whether the received data blocks meet similarity criteria to identified stored data blocks in the memory by comparing the received data blocks to stored data blocks having the same lengths as the received data blocks.  
7. (Original) The first radio of claim 6 wherein the processing system is configured to time limit the step of comparing the received data blocks to stored data blocks.  
8. (Original) The first radio of claim 2 wherein the processing system is configured to time limit the step of determining whether the received data blocks meet similarity criteria to identified stored 
9. (Original) The first radio of claim 2 wherein the radio is configured to receive the data blocks by a wired interface.  
-1 10. (Currently Amended) The first radio of claim 2 and further including a second radio comprising: a radio receiver configured to receive wireless radio signals representative of (1) data blocks and associated indices, (2) indices representative of data blocks instead of the associated data blocks, and (3) indices representative of associated data blocks and associated delta data instead of the associated data blocks; memory; a processing system coupled to the radio receiver and memory, and configured to: store the received data blocks and associated indices in the memory when the received data blocks and associated indices are received; output the received data blocks when the received data blocks and associated indices are received; compare the received indices to the indices stored in the memory, and retrieve the associated data blocks from the 
11. (Original) The first and second radios of claim 10 wherein the input of the first radio receiver is configured to receive the data blocks by a wired interface.  
12. (Original) The first radio of claim 1 wherein the input is configured to 
13. (Original) The first radio of claim 1 and further including a second radio comprising: a radio receiver configured to receive wireless radio signals representative of (1) data blocks and associated indices, and (2) indices representative of data blocks instead of the associated data blocks; memory; and a processing system coupled to the radio receiver and memory, and configured to: store the received data blocks and associated indices in memory when the received data blocks and associated indices are received; output the received data blocks when the received data blocks and associated indices are received; compare the received indices to the indices stored in the memory, and retrieve the associated data blocks from the memory, when the received indices representative of data blocks instead of the associated data blocks are received; and output the retrieved data blocks when the indices representative of data blocks instead of the associated data blocks are received.  

15. (Original) A radio, comprising: a radio receiver configured to receive wireless radio signals representative of (1) data blocks and associated indices, and (2) indices representative of data blocks instead of the associated data blocks; memory; and a processing system coupled to the radio receiver and the memory, and configured to: store the received data blocks and associated indices in memory when the received data blocks and associated indices are received; output the received data blocks when the received data blocks and associated indices are received; compare the received indices to the indices stored in the memory, and retrieve the associated data blocks from the memory, when the received indices representative of data blocks instead of the associated data blocks are received; and output the retrieved data blocks when the indices representative of data blocks instead of 
16. (Original) The radio of claim 15 wherein the radio is configured to output the data blocks by a wired interface.  
17. (Original) The radio of claim 15 wherein: the radio receiver is configured to receive wireless radio signals representative of (3) indices representative of associated data blocks and associated delta data instead of the associated data blocks; and the processing system is configured to: compare the received indices to the indices stored in the memory, and retrieve the associated data blocks from the memory, when the received indices and associated delta data instead of the associated data blocks are received; reconstruct the data blocks using the retrieved data blocks and associated delta data; and output the reconstructed data blocks when the indices and associated delta data instead of the associated data blocks are received.  
18. (Original) The radio of claim 17 wherein: the radio receiver is configured to receive compressed delta data; the processing system is configured to 
19. (Original) The radio of claim 17 wherein the radio is configured to output the data blocks by a wired interface.   

.


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170017571 to Choi (hereinafter “Choi”) in view of US. Pub. 20110238635 to Lappard (hereinafter “Lappard”).

Regarding claim 1: Choi discloses a first radio, comprising: an input configured to receive blocks of data; memory; a wireless radio transmitter; and a processing system coupled to the input, memory and wireless radio transmitter, the processing system configured to: hash the received data blocks and produce indices associated with the received data blocks (Choi, see paragraph [0024], each data block has a unique pattern from which an identifier is extracted, and a data pattern locator computes a data pattern identifier based on the data pattern of the individual segment or data block, such as, an index or a hash value and  this index is used to uniquely identify the data block  during searches in the data pattern database to determine if the identifier corresponding to the individual segment is found in the data pattern database); compare the received data blocks and/or associated indices to stored data blocks and/or stored indices stored in the memory to determine whether the received data blocks are stored in the memory (Choi, see paragraph [0041], an identifier corresponding to the data pattern of a data block of a write data, such as, a hash value is computed; a determination is made regarding whether or not the computed identifier currently is found in the data pattern database, for example, a sorted binary hash tree, if the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node); store in the memory the received data blocks and associated indices if the comparisons determine that the received data blocks and associated indices are not stored in the memory(Choi, see paragraph [0041], the identifier is computed and if the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node).

Lappard, see paragraph [0013-0015], a sub-block index used in file differencing where an old copy of the file may have to be read on store to create a difference file or delta file, a deduplication engine may first segment data for deduplication into variable-sized sub-blocks; the deduplication engine may then calculate a cryptographic hash  of the sub-block and look up the sub-block in an index, if the sub-block is already present, the deduplication engine may match it and store only one unique copy; if the sub-block is not already present, the deduplication engine may identify locations in the sub-block and take cryptographic hashes (or differencing hashes) of small blocks of data in the sub-block; these small blocks of data may be approximately 10 to 1000 bytes long; the deduplication engine may determine whether a sub-block is similar based on the number of matching differencing hashes in the sub-block; if the deduplication engine finds similar sub-blocks, it may load the contents of the old sub-blocks and store only the difference between the new sub-blocks and the old sub-blocks; if the deduplication engine does not find similar sub-blocks, it may store the differencing hashes in the same or a different index). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 2: Choi discloses hashing the received data blocks that produce indices associated with the received data blocks. However, Choi does not explicitly teach the first radio of claim 1 wherein the processing system is configured to: determine whether the received data blocks meet similarity criteria to identified stored data blocks in the memory; generate delta data representative of differences between the received data blocks and the identified stored data blocks; and cause the wireless radio transmitter to transmit by wireless radio signals the delta data and indices associated with the identified stored data blocks, instead of the received data blocks, if the comparisons determine that the received data blocks meet the similarity criteria to the identified stored data blocks. However, Lappard in the same or similar field of endeavor teaches the first radio of claim 1 wherein the processing system is configured Lappard, see paragraph [0013-0015], this approach (prior art approach) determines the delta and takes care of duplication at the receiver, no instruction is sent to transmitter because the transmitter sends duplicate information for different reasons (see the note part at the bottom); a sub-block index used in file differencing where an old copy of the file may have to be read on store to create a difference file or delta file, a deduplication engine may first segment data for deduplication into variable-sized sub-blocks; the deduplication engine may then calculate a cryptographic hash  of the sub-block and look up the sub-block in an index, if the sub-block is already present, the deduplication engine may match it and store only one unique copy; if the sub-block is not already present, the deduplication engine may identify locations in the sub-block and take cryptographic hashes (or differencing hashes) of small blocks of data in the sub-block; these small blocks of data may be approximately 10 to 1000 bytes long; the deduplication engine may determine whether a sub-block is similar based on the number of matching differencing hashes in the sub-block; if the deduplication engine finds similar sub-blocks, it may load the contents of the old sub-blocks and store only the difference between the new sub-blocks and the old sub-blocks; if the deduplication engine does not find similar sub-blocks, it may store the differencing hashes in the same or a different index. Note: in communication duplicate data are have their own use and reason of issuing, i.e., duplicate data is not received by mistake it may be due to not receiving acknowledgement or some other reasons and the approach taken by applicant as indicated by claim does not solve the intended issue that applicant considers an issue. The approach taken by prior is an advance method see paragraph 0002 for more information).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 3: Choi discloses hashing the received data blocks that produce indices associated with the received data blocks. However, Choi does not explicitly teach the first radio of claim 2 wherein the processing system is configured to determine whether the received data blocks meet similarity criteria by determining whether the delta data can be transmitted with lower bandwidth than the associated received data blocks. However, Lappard in the same or similar field of endeavor teaches the first radio of claim 2 wherein the processing system is configured to determine whether the received data blocks meet similarity criteria by determining whether the delta data can be transmitted with lower bandwidth than the associated received data blocks Lappard, see paragraph [0013-0015], the deduplication engine may determine whether a sub-block is similar based on the number of matching differencing hashes in the sub-block; if the deduplication engine finds similar sub-blocks, it may load the contents of the old sub-blocks and store only the difference between the new sub-blocks and the old sub-blocks; if the deduplication engine does not find similar sub-blocks, it may store the differencing hashes in the same or a different index. Note: this approach (prior art approach) uses low bandwidth than the approach taken by the instant application of claim 2).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 4: Choi discloses hashing the received data blocks that produce indices associated with the received data blocks. However, Choi does not explicitly teach the first radio of claim 3 wherein the processing system is configured to determine whether the delta data can be transmitted with lower bandwidth than the associated received data blocks by comparing the lengths of the delta data and the associated received data blocks. However, Lappard in the same or similar field of endeavor teaches the first radio of claim 3 wherein the processing system is configured to determine whether the delta data can be transmitted with lower bandwidth than the Lappard, see paragraph [0013-0015], the deduplication engine may determine whether a sub-block is similar based on the number of matching differencing hashes in the sub-block; if the deduplication engine finds similar sub-blocks, it may load the contents of the old sub-blocks and store only the difference between the new sub-blocks and the old sub-blocks; if the deduplication engine does not find similar sub-blocks, it may store the differencing hashes in the same or a different index. Note: this approach (prior art approach) uses low bandwidth than the approach taken by the instant application of claim 3.  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 5: Choi discloses hashing the received data blocks that produce indices associated with the received data blocks. However, Choi does not explicitly teach the first radio of claim 4 wherein the processing system is configured to: compress the delta data; and compare lengths of the delta data and the associated received data blocks by comparing lengths of the compressed delta data and the associated received data blocks; and cause the transmission of the delta data by causing transmission of the compressed delta data. However, Lappard in the same or Lappard, see paragraph [0013], compression makes more difficult  to determine File differencing to determine the delta of the received signal, if the original file was compressed, the original file may need to be uncompressed to create a difference file, slowing down process. Note: since there is a reason for a transmitter to send a duplicate data, and instructing the transmitter to transmit the delta with associated index is not practical see for more advanced approach in paragraph [0013-0015]).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 6: Choi discloses hashing the received data blocks that produce indices associated with the received data blocks. However, Choi does not explicitly teach the first radio of claim 2 wherein the processing system is configured to determine whether the received data blocks meet similarity criteria to identified stored data blocks in the memory by comparing the received data blocks to stored data blocks having the  (Lappard, see paragraph [0046],  FIG. 5, each node of the binary tree includes a physical page number (PPN) a reference count, and pointers, a node includes an identifier (hash value 0x34), a physical storage address (Block: 0x7 PPN 0x4) where a corresponding data pattern is located in storage, a reference count (Ref_Cnt=1), a LEFT pointer  to the previous node in the tree, a RIGHT pointer 1to the next node in the tree, and a NEXT pointer to the next node in the linked list corresponding to identifier(hash value 0x34).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 7: Choi discloses hashing the received data blocks that produce indices associated with the received data blocks. However, Choi does not explicitly teach the first radio of claim 6 wherein the processing system is configured to time limit the step of comparing the received data blocks to stored data blocks. However, Lappard in the same or similar field of endeavor teaches the first radio of claim 6 wherein the Lappard, see paragraph[0011], a signature of a sub-block of data currently being deduplicated is a sequential repetition of a signature of one of the sub-blocks of this previously deduplicated data, this sequential matching may provide time or computational savings by, for example, preventing the deduplication engine from expending time or computational resources to search by random access through the primary index for the signature of the sub-block of data currently being deduplicated, and stored data may tend to be repetitive in nature, and the use of a primary index may facilitate significant overall gains in performance). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 8: Choi discloses hashing the received data blocks that produce indices associated with the received data blocks. However, Choi does not explicitly teach the first radio of claim 2 wherein the processing system is configured to time limit the step of determining whether the received data blocks meet similarity criteria to identified stored data blocks in the memory. However, Lappard in the same or similar field of endeavor teaches the first radio of claim 2 wherein the processing system is configured to time limit the step of determining whether the received data blocks meet Lappard, see paragraph[0011], the received data block is segmented into sub-blocks,  a signature of a sub-block of data currently being deduplicated is a sequential repetition of a signature of one of the sub-blocks of this previously deduplicated data, this sequential matching may provide time or computational savings by, for example, preventing the deduplication engine from expending time or computational resources to search by random access through the primary index for the signature of the sub-block of data currently being deduplicated, and stored data may tend to be repetitive in nature, and the use of a primary index may facilitate significant overall gains in performance.  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 9: Choi discloses hashing the received data blocks that produce indices associated with the received data blocks. However, Choi does not explicitly teach the first radio of claim 2 wherein the radio is configured to receive the data blocks by a wired interface. However, Lappard in the same or similar field of endeavor teaches the first radio of claim 2 wherein the radio is configured to receive the data blocks by a wired interface (Lappard, see paragraph[0064],  one or more portions of one or more of networks may be wired or wireless for transmitting and receiving data).  It  (Choi; [0017]).

Regarding claim 10: Choi discloses the first radio of claim 2 and further including a second radio comprising: a radio receiver configured to receive wireless radio signals representative of (1) data blocks and associated indices, (2) indices representative of data blocks instead of the associated data blocks, and (3) indices representative of associated data blocks and associated delta data instead of the associated data blocks(Choi, see paragraph [0024], each data block has a unique pattern from which an identifier is extracted, and a data pattern locator computes a data pattern identifier based on the data pattern of the individual segment or data block, such as, an index or a hash value and  this index is used to uniquely identify the data block  during searches in the data pattern database to determine if the identifier corresponding to the individual segment is found in the data pattern database); memory; a processing system coupled to the radio receiver and memory, and configured to: output the received data blocks when the received data blocks and associated indices are received Choi, see paragraph [0041], the identifier is computed and if the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node; compare the received indices to the indices stored in the memory, and retrieve the associated data blocks from the memory, when the received indices representative of data blocks instead of the associated data blocks are received(Choi, see paragraph [0041], an identifier corresponding to the data pattern of a data block of a write data, such as, a hash value is computed; a determination is made regarding whether or not the computed identifier currently is found in the data pattern database, for example, a sorted binary hash tree, if the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node); store the received data blocks and associated indices in the memory when the received data blocks and associated indices are received; output the retrieved data blocks when the indices representative of data blocks instead of the associated data blocks are received; compare the received indices to the indices stored in the memory, and retrieve the associated data blocks from the memory, when the received indices and associated delta data instead of the associated data blocks are received Choi, see paragraph [0041], the identifier is computed and if the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node). 

Lappard, see paragraph [0013-0015], a sub-block index used in file differencing where an old copy of the file may have to be read on store to create a difference file or delta file, a deduplication engine may first segment data for deduplication into variable-sized sub-blocks; the deduplication engine may then calculate a cryptographic hash  of the sub-block and look up the sub-block in an index, if the sub-block is already present, the deduplication engine may match it and store only one unique copy; if the sub-block is not already present, the deduplication engine may identify locations in the sub-block and take cryptographic hashes (or differencing hashes) of small blocks of data in the sub-block; these small blocks of data may be approximately 10 to 1000 bytes long; the deduplication engine may determine whether a sub-block is similar based on the number of matching differencing hashes in the sub-block; if the deduplication engine finds similar sub-blocks, it may load the contents of the old sub-blocks and store only the difference between the new sub-blocks and the old sub-blocks; if the deduplication engine does not find similar sub-blocks, it may store the differencing hashes in the same or a different index. Note: see paragraph [0002], how a pointer is used that can help in the reconstruction).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 11: Choi discloses hashing the received data blocks that produce indices associated with the received data blocks. However, Choi does not explicitly teach the first and second radios of claim 10 wherein the input of the first radio receiver is configured to receive the data blocks by a wired interface. However, Lappard in the same or similar field of endeavor teaches the first and second radios of claim 10 wherein the input of the first radio receiver is configured to receive the data blocks by a wired interface(Lappard, see paragraph[0064],  one or more portions of one or more of networks may be wired or wireless for transmitting and receiving data).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 12: Choi discloses hashing the received data blocks that produce indices associated with the received data blocks. However, Choi does not explicitly teach the first radio of claim 1 wherein the input is configured to receive the data blocks by a wired interface. However, Lappard in the same or similar field of endeavor teaches the first radio of claim 1 wherein the input is configured to receive the data blocks by a wired interface(Lappard, see paragraph[0064],  one or more portions of one or more of networks may be wired or wireless for transmitting and receiving data).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 13: Choi discloses the first radio of claim 1 and further including a second radio comprising: a radio receiver configured to receive wireless radio signals representative of (1) data blocks and associated indices, and (2) indices representative of data blocks instead of the associated data blocks; memory(Choi, see paragraph [0024], each data block has a unique pattern from which an identifier is extracted, and a data pattern locator computes a data pattern identifier based on the data pattern of the individual segment or data block, such as, an index or a hash value and  this index is used to uniquely identify the data block  during searches in the data pattern database to determine if the identifier corresponding to the individual segment is found in the data pattern database).  

However, Choi does not explicitly teach );  a processing system coupled to the radio receiver and memory, and configured to: store the received data blocks and associated indices in memory when the received data blocks and associated indices are received; output the received data blocks when the received data blocks and associated indices are received; compare the received indices to the indices stored in the memory, and retrieve the associated data blocks from the memory, when the received indices representative of data blocks instead of the associated data blocks are received; and output the retrieved data blocks when the indices representative of data blocks instead of the associated data blocks are received. However, Lappard in the same or similar field of endeavor teaches a processing system coupled to the radio receiver and memory, and configured to: store the received data blocks and associated indices in memory when the received data blocks and associated indices are received; output the received data blocks when the received data blocks and associated indices are received; compare the received indices to the indices stored in the memory, and retrieve the associated data blocks from the memory, when the received indices representative of data blocks instead of the associated data blocks are received; and output the retrieved data blocks when the indices representative of data blocks instead of the associated data blocks are received (Lappard, see paragraph [0013-0015], a sub-block index used in file differencing where an old copy of the file may have to be read on store to create a difference file or delta file, a deduplication engine may first segment data for deduplication into variable-sized sub-blocks; the deduplication engine may then calculate a cryptographic hash  of the sub-block and look up the sub-block in an index, if the sub-block is already present, the deduplication engine may match it and store only one unique copy; if the sub-block is not already present, the deduplication engine may identify locations in the sub-block and take cryptographic hashes (or differencing hashes) of small blocks of data in the sub-block; these small blocks of data may be approximately 10 to 1000 bytes long; the deduplication engine may determine whether a sub-block is similar based on the number of matching differencing hashes in the sub-block; if the deduplication engine finds similar sub-blocks, it may load the contents of the old sub-blocks and store only the difference between the new sub-blocks and the old sub-blocks; if the deduplication engine does not find similar sub-blocks, it may store the differencing hashes in the same or a different index).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 14:Choi discloses hashing the received data blocks that produce indices associated with the received data blocks. However, Choi does not explicitly teach the first and second radios of claim 13 wherein the input of the first radio is Lappard, see paragraph[0064],  one or more portions of one or more of networks may be wired or wireless for transmitting and receiving data).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 15: Choi discloses a radio, comprising: a radio receiver configured to receive wireless radio signals representative of (1) data blocks and associated indices, and (2) indices representative of data blocks instead of the associated data blocks(Choi, see paragraph [0024], each data block has a unique pattern from which an identifier is extracted, and a data pattern locator computes a data pattern identifier based on the data pattern of the individual segment or data block, such as, an index or a hash value and  this index is used to uniquely identify the data block  during searches in the data pattern database to determine if the identifier corresponding to the individual segment is found in the data pattern database); memory; and a processing system coupled to the radio receiver and the memory, and configured to: store the received data blocks and associated indices in memory when the received data blocks and associated indices are received; output the Choi, see paragraph [0041], an identifier corresponding to the data pattern of a data block of a write data, such as, a hash value is computed; a determination is made regarding whether or not the computed identifier currently is found in the data pattern database, for example, a sorted binary hash tree, if the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node). 

However, Choi does not explicitly teach compare the received indices to the indices stored in the memory, and retrieve the associated data blocks from the memory, when the received indices representative of data blocks instead of the associated data blocks are received; and output the retrieved data blocks when the indices representative of data blocks instead of the associated data blocks are received. However, Lappard in the same or similar field of endeavor teaches compare the received indices to the indices stored in the memory, and retrieve the associated data blocks from the memory, when the received indices representative of data blocks instead of the associated data blocks are received; and output the retrieved data blocks when the indices representative of data blocks instead of the associated data blocks are received(Lappard, see paragraph [0013-0015], a sub-block index used in file differencing where an old copy of the file may have to be read on store to create a difference file or delta file, a deduplication engine may first segment data for deduplication into variable-sized sub-blocks; the deduplication engine may then calculate a cryptographic hash  of the sub-block and look up the sub-block in an index, if the sub-block is already present, the deduplication engine may match it and store only one unique copy; if the sub-block is not already present, the deduplication engine may identify locations in the sub-block and take cryptographic hashes (or differencing hashes) of small blocks of data in the sub-block; these small blocks of data may be approximately 10 to 1000 bytes long; the deduplication engine may determine whether a sub-block is similar based on the number of matching differencing hashes in the sub-block; if the deduplication engine finds similar sub-blocks, it may load the contents of the old sub-blocks and store only the difference between the new sub-blocks and the old sub-blocks; if the deduplication engine does not find similar sub-blocks, it may store the differencing hashes in the same or a different index). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 16: Choi discloses hashing the received data blocks that produce indices associated with the received data blocks. However, Choi does not explicitly teach the radio of claim 15 wherein the radio is configured to output the data blocks by a wired interface. However, Lappard in the same or similar field of endeavor teaches the Lappard, see paragraph[0064],  one or more portions of one or more of networks may be wired or wireless for transmitting and receiving data).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 17: Choi discloses the radio of claim 15 wherein: the radio receiver is configured to receive wireless radio signals representative of (3) indices representative of associated data blocks and associated delta data instead of the associated data blocks(Choi, see paragraph [0024], each data block has a unique pattern from which an identifier is extracted, and a data pattern locator computes a data pattern identifier based on the data pattern of the individual segment or data block, such as, an index or a hash value and  this index is used to uniquely identify the data block  during searches in the data pattern database to determine if the identifier corresponding to the individual segment is found in the data pattern database); and the processing system is configured to: compare the received indices to the indices stored in the memory, and retrieve the associated data blocks from the memory, when the received indices and associated delta data instead of the associated data blocks are received (Choi, see paragraph [0041], an identifier corresponding to the data pattern of a data block of a write data, such as, a hash value is computed; a determination is made regarding whether or not the computed identifier currently is found in the data pattern database, for example, a sorted binary hash tree, if the identifier is found in the data pattern database, the data pattern corresponding to a node in the linked list correlated with the identifier is read from the correlated storage unit located at the physical storage address indicated by the node). 

However, Choi does not explicitly teach reconstruct the data blocks using the retrieved data blocks and associated delta data; and output the reconstructed data blocks when the indices and associated delta data instead of the associated data blocks are received. However, Lappard in the same or similar field of endeavor teaches reconstruct the data blocks using the retrieved data blocks and associated delta data; and output the reconstructed data blocks when the indices and associated delta data instead of the associated data blocks are received(Lappard, see paragraph [0013-0015], a sub-block index used in file differencing where an old copy of the file may have to be read on store to create a difference file or delta file, a deduplication engine may first segment data for deduplication into variable-sized sub-blocks; the deduplication engine may then calculate a cryptographic hash  of the sub-block and look up the sub-block in an index, if the sub-block is already present, the deduplication engine may match it and store only one unique copy; if the sub-block is not already present, the deduplication engine may identify locations in the sub-block and take cryptographic hashes (or differencing hashes) of small blocks of data in the sub-block; these small blocks of data may be approximately 10 to 1000 bytes long; the deduplication engine may determine whether a sub-block is similar based on the number of matching differencing hashes in the sub-block; if the deduplication engine finds similar sub-blocks, it may load the contents of the old sub-blocks and store only the difference between the new sub-blocks and the old sub-blocks; if the deduplication engine does not find similar sub-blocks, it may store the differencing hashes in the same or a different index. Note: see paragraph 0002 for reconstruction using pointers). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 18: Choi discloses hashing the received data blocks that produce indices associated with the received data blocks. However, Choi does not explicitly teach the radio of claim 17 wherein: the radio receiver is configured to receive compressed delta data; the processing system is configured to decompress the delta data. However, Lappard in the same or similar field of endeavor teaches the radio of claim 17 wherein: the radio receiver is configured to receive compressed delta data; the processing system is configured to decompress the delta data(Lappard, see paragraph [0013], compression makes more difficult  to determine File differencing to determine the delta of the received signal, if the original file was compressed, the original file may need to be uncompressed to create a difference file, slowing down process. Note: since there is a reason for a transmitter to send a duplicate data, and instructing the transmitter to transmit the delta with associated index is not practical see for more advanced approach in paragraph [0013-0015]). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  more efficient use of storage and processing power (Choi; [0017]).

Regarding claim 19: Choi discloses hashing the received data blocks that produce indices associated with the received data blocks. However, Choi does not explicitly teach the radio of claim 17 wherein the radio is configured to output the data blocks by a wired interface. However, Lappard in the same or similar field of endeavor teaches the radio of claim 17 wherein the radio is configured to output the data blocks by a wired interface(Lappard, see paragraph[0064],  one or more portions of one or more of networks may be wired or wireless for transmitting and receiving data).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Choi into Lappard’s system/method because it would allow deduplication of portions of data that are identical and similar.  Such combination would have been obvious to combine as both references are from analogous art where a  (Choi; [0017]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/DEBEBE A ASEFA/Examiner, Art Unit 2476